200 F.2d 560
Charles J. KOHLHOFER, Appellant,v.BALTIMORE & OHIO RAILROAD COMPANY, Appellee.
No. 11604.
United States Court of Appeals Sixth Circuit.
December 12, 1952.

Appeal from the United States District Court for the Northern District of Ohio; Frank Le Blond Kloeb, Judge.
Manuel Zimmerman, Toledo, Ohio, for appellant.
Joel Rhinefort, Toledo, Ohio, for appellee.
Before SIMONS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This case having been considered on the record, briefs and oral arguments of counsel for respective parties;


2
And the Court being of the opinion that considering the testimony in the list most favorable to the appellant, it was not error for the District Judge to direct a verdict for the appellee; Detroit, Toledo & Ironton R. Company v. Rohrs, 114 Ohio St. 493, 151 N.E. 714; Woodworth, Admx. v. New York Central R. Company, 149 Ohio St. 543, 80 N.E.2d 142; Baltimore & Ohio R. Company v. Joseph, 6 Cir., 112 F.2d 518, certiorari denied 312 U.S. 682, 61 S.Ct. 551, 85 L.Ed. 1121, rehearing denied 312 U.S. 714, 61 S.Ct. 710, 85 L.Ed. 1144; Detroit, Toledo & Ironton R. Company v. Yeley, 6 Cir., 165 F.2d 375,


3
It is ordered that the judgment of the District Court be and is affirmed.